DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 18 are objected to because of the following informalities:  
Claim 1 in line 5, the period at the end of the sentence must be deleted.
Claim 18 in line 1, the correct phrase is “wherein at least one of the front posts”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souchot (FR 2678515).
Regarding claim 1, Souchot discloses a climbing wall comprising: 
a framework 22 comprising front posts, support posts, and braces 20 (Fig 1, 2); 
one or more surface panels 10-14 affixed to the front posts via braces 20 by a plurality of connectors 24; and 
a plurality of climbing holds 16 arranged along the one or more surface panels (Fig 1, 3),
wherein at least one of the braces 20 is an adjustable brace in which the length of the brace is adjustable (Fig 2), (Abstract).
Regarding claim 19, Souchot discloses at least two adjacent surface panels, wherein each of the two adjacent surface panels comprises a rounded edge, and wherein the rounded edges of the two adjacent surface panels contact one another to form a joint (Fig 4, 5, 7).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Souchot (FR 2678515) in view of Wilcox (US 3,942,904).
Regarding claim 2, Souchot discloses the adjustable brace 20, but does not disclose a first end of the adjustable brace comprises a first mounting plate and a second end of the adjustable brace comprises a second mounting plate, and wherein the adjustable brace is configured so that the first mounting plate and the second mounting plate may be positioned either substantially parallel with one another or substantially perpendicular to one another. However, Wilcox discloses an adjustable brace 11 having at a first end of the adjustable brace 11 comprises a first mounting plate 18 and a second end of the adjustable brace comprises a second mounting plate 32, and wherein the adjustable brace 11 is configured so that the first mounting plate 11 and the second mounting plate 32 may be positioned either substantially parallel with one another or substantially perpendicular to one another (Fig 1, 2). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the adjustable brace of Souchot for the adjustable brace of Wilcox, using known methods with no change in their respective functions and it would provide a versatile adjustable brace that can be secured in a variety of ways. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 3, Souchot discloses the adjustable brace 20, but does not disclose the adjustable brace comprises an outer element and an inner element, a portion of the inner element being received within the outer element and a portion of the inner element extending from an end of the outer element, wherein the position of the inner element relative to the outer element may be adjusted so that the portion of the inner element extending from an end of the outer element has a desired length. However, Wilcox discloses an adjustable brace 11 comprising an outer element 20 and an inner element 30, a portion of the inner element 30 being received within the outer element 20 and a portion of the inner element extending from an end of the outer element, wherein the position of the inner element relative to the outer element may be adjusted so that the portion of the inner element extending from an end of the outer element has a desired length (Fig 1, 2). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the adjustable brace of Souchot for the adjustable brace of Wilcox, using known methods with no change in their respective functions and it would provide a versatile adjustable brace that can be extended at different lengths. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 4, Wilcox further discloses a longitudinal span of the outer element 20 comprises a set of opposing apertures 27, and a longitudinal span of the inner element 30 comprises a plurality of opposing apertures 34 (Fig 1, 2), but does not disclose the outer element having a plurality of opposing apertures. However, it would have been an obvious matter of design choice to modify the outer element to have a plurality of opposing apertures since such a modification would have involved a mere duplication of parts and it would provide additional positions for securing the inner and outer elements.
Regarding claim 5, Wilcox further discloses the inner element 30 is secured at a desired length by at least one fastener 40 extending through opposing apertures of the outer element and opposing apertures of the inner element (Fig 1-3).
Regarding claim 6, Wilcox further discloses a longitudinal span of the outer element 30 comprises a second set of opposing apertures 26, the second set of opposing apertures being circumferentially offset from the modified plurality of opposing apertures 27 by about 90 degrees, (Fig 1-3), but does not disclose the outer element having a plurality of second opposing apertures. However, it would have been an obvious matter of design choice to modify the outer element to have a second plurality of opposing apertures since such a modification would have involved a mere duplication of parts and it would provide additional positions for securing the inner and outer elements.
Regarding claim 7, Wilcox further discloses wherein the inner element 30 is rotatable relative to the outer element 20; and wherein the inner element 30 may be secured in at least a first position and a second position, the second position being circumferentially offset from the first position by about 90 degrees (Fig 1-3).
Regarding claim 8, Souchot modified by Wilcox discloses as discussed in claim 4, but does not disclose a. adjacent apertures along the longitudinal span of the outer element are spaced apart from one another by between about 0.5 inches and about 1.5 inches, b. adjacent apertures along the longitudinal span of the inner element are spaced apart from one another by between about 0.5 inches and about 1.5 inches, or C. both a. and b. However, it would have been an obvious engineering design to have the apertures along the outer element and the inner element spaced as claimed according to the desired range of length adjustability.
Regarding claim 9, Souchot modified by Wilcox discloses as discussed in claim 4, but does not disclose adjacent apertures along the longitudinal span of the inner element are spaced apart from one another by between about 0.5 inches and about 1.5 inches, and adjacent apertures along the longitudinal span of the outer element are spaced apart from one another by between about 4 inches and about 8 inches. However, it would have been an obvious engineering design to have the apertures along the outer element and the inner element spaced as claimed according to the desired range of length adjustability.
Regarding claim 10, Wilcox further discloses an end of the outer element 20 comprises a first mounting bracket 18 and an end of the inner element 30 comprises a second mounting bracket 32 (Fig 1-3).

9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Souchot (FR 2678515) in view of Wilcox (US 3,942,904) and further in view of Hansen (US 3,874,625). Souchot modified by Wilcox discloses the adjustable brace as discussed in claim 10, but does not disclose the first mounting bracket is secured to the outer element by at least one fastener extending through opposing apertures of the outer element and the second mounting bracket is secured to the inner element by at least one fastener extending through opposing apertures of the inner element. However, Hansen discloses an adjustable brace 73 having a first mounting bracket 90 secured to the outer element 74 by at least one fastener 94 extending through opposing apertures of the outer element (Fig 13, 16) and the second mounting bracket 90 is secured to the inner element 77 by at least one fastener 94 extending through opposing apertures of the inner element (Fig 13, 16). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the first and second mounting brackets of Souchot and Wilcox for the first and second mounting brackets of Hansen using known methods with no change in their respective functions and it would provide a versatile adjustable brace that can be quickly and easily attached to the front post and the panels. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

10.	Claims 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Souchot (FR 2678515).
Regarding claim 13, Souchot discloses the adjustable brace 20, but does not disclose the adjustable brace may be adjusted within any one of the following ranges: a length between about 14 and about 19 inches, a length between about 26 and about 60 inches, a length between about 26 and about 32 inches, a length between about 32 inches and about 50 inches, or a length between about 50 inches and about 81 inches.  However, it would have been an obvious engineering design to have the length of the adjustable brace as claimed according to the required distance of the surface panels away from the framework.
Regarding claim 14, Souchot discloses at least one end of the adjustable brace 20 is mounted directly to a support post (Fig 2), but does not disclose the support post is square. However, it would have been an obvious matter of design choice to modify the shape of the support post to be square, since such a modification would have involved a mere change in the shape of the post according to the structural capabilities and designed of the framework. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 16, Souchot discloses the adjustable brace 20 is metal, but does not disclose is stainless steel or galvanized steel. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use stainless steel or galvanized steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide a strong and lightweight adjustable brace. 

11.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Souchot (FR 2678515) in view of Bushore (US 9,103,090). Souchot discloses the adjustable brace 20 is mounted to a front post, (Fig 2), but does not disclose the front post is a round post comprising a square mounting block. 
However, it would have been an obvious matter of design choice to have the front post round, since such a modification would have involved a mere change in the shape of the front post according to the required structural characteristics of the framework. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Bushore discloses a round post comprising a mounting block 37 that secures brace 18 to the post (Fig 2, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front post of Souchot to include a mounting block as taught by Bushore, in order to provide a planar surface that would secure the adjustable brace to the modified round front post.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious matter of design choice to have the mounting block being square, since such a modification would have involved a mere change in the shape of the mounting block. A change in shape is generally recognized as being within the level of ordinary skill in the art.

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Souchot (FR 2678515) in view of Park (KR 101239128 B1). Souchot discloses the framework having front posts as discussed in claim 1, but does not disclose wherein at least one front post is a variable-angle, integral front post comprising at least a first portion extending at a first angle relative to a vertical axis, and a second portion extending at a second angle relative to a vertical axis, wherein the second angle differs from the first angle. However, Park discloses a climbing wall including framework 30 comprising at least one front post 31 that is a variable-angle, integral front post comprising at least a first portion extending at a first angle relative to a vertical axis, and a second portion extending at a second angle relative to a vertical axis, wherein the second angle differs from the first angle, (Fig 1, 3, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front post of Souchot as taught by Park, in order to provide a framework with an irregular front surface according to the desired design of the climbing wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
13.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/21/2022